PER CURIAM.
Morris Mond appeals his convictions for possession of cocaine with intent to sell, possession of cannabis, carrying a concealed weapon, and possession of drug paraphernalia. Mond also appeals the assessment of the cost of prosecution. We affirm the convictions but strike the cost of prosecution.
The trial court assessed $150 as the cost of prosecution without any type of inquiry. We are compelled to strike the cost and remand this case for the trial court to determine the cost pursuant to section 939.01(5), Florida Statutes (1991). See Harvey v. State, 613 So.2d 609 (Fla. 2d DCA 1993).
HALL, A.C.J., and THREADGILL and PARKER, JJ., concur.